     Case 2:20-cv-10352-SB-AFM Document 12 Filed 01/12/21 Page 1 of 1 Page ID #:40



1                                                                January 12, 2021

2                                                                    VPC
3

4
                               UNITED STATES DISTRICT COURT
5

6                         CENTRAL DISTRICT OF CALIFORNIA
7
     ANTHONY BOUYER, an individual,              Case No.: 2:20-cv-10352-SB-AFM
8
                  Plaintiff,
9
                                                 ORDER TO SHOW CAUSE RE:
10   vs.                                         DISMISSAL
11   YJCMS DEVELOPMENT, LLC, a
12   California limited liability company; and
     DOES 1-10m inclusive,
13

14
                  Defendants

15
           Plaintiff filed a notice of settlement on January 11, 2021.
16

17         IT IS HEREBY ORDERED that the parties are to show cause why the
18   action should not be dismissed with prejudice on March 5, 2021 at 8:30 a.m. If the
19   parties file a proposed order to dismiss the entire action with prejudice by February
20   26, 2021, the OSC shall be taken off calendar without further notice. Otherwise,
21
     the parties shall appear at the OSC hearing, and the Court shall set a trial date.
22
           IT IS FURTHER ORDERED that all other hearings and deadlines are
23
     vacated.
24

25   DATED: January 12, 2021                     _______________________________
26                                                    Stanley Blumenfeld, Jr.
                                                     United States District Judge
27

28
